PER CURIAM.
We affirm in all respects. However, we remand this case to the trial court for the *1009correction of an uncontested scrivener’s error on the sentencing scoresheet. The trial court is directed to remove the points included for the additional offense of attempted burglary (of a conveyance), as St. Georges was acquitted of that charge. This correction has no impact on the sentence imposed for the primary offense of aggravated assault with a deadly weapon.

Affirmed and Remanded.

GUNTHER, POLEN and HAZOURI, JJ., concur.